In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 05-4429
IN RE:
    KEVIN J. LONG,
                                                              Appellant.
                           ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
              No. 05 C 5709—Executive Committee of the
                            District Court.
                           ____________
  SUBMITTED NOVEMBER 15, 2006—DECIDED JANUARY 31, 2007
                           ____________


  Before POSNER, COFFEY, and MANION, Circuit Judges.
  POSNER, Circuit Judge. The Executive Committee of the
U.S. District Court for the Northern District of Illinois has
issued an order barring Kevin Long from access to the
William J. Campbell Library, which is the public library
in the Dirksen Federal Courthouse, where the district
court as well as this court is housed. The order has the
effect of an injunction and is therefore appealable to this
court—provided it is judicial rather than administrative
in character. In re Chapman, 328 F.3d 903, 904-05 (7th Cir.
2003) (per curiam); In re Palmisano, 70 F.3d 483, 484 (7th
Cir. 1995).
2                                               No. 05-4429

  The committee determined that “Long had, on two
separate occasions, approached female externs and asked
them to model for him. Additionally, Mr. Long has con-
sistently defied other library rules. He refuses to print his
name upon entering the library; he has been found in the
CALR section of the library (clearly marked ‘Court Per-
sonnel Only’); and he has entered the library through
secure doors by following employees who have access to
those entrances.” The committee’s order prohibits him
from entering the library.
  Long’s appeal does not question the Executive Com-
mittee’s authority to manage the library (nor need we
consider its authority); rather he argues that by barring
him from the library without notice and an opportunity
for a hearing, the Executive Committee has deprived him
of property without due process of law. We cannot con-
sider the merits of the argument, because we do not have
jurisdiction. The order excluding Long from the library
is an administrative rather than a judicial order. No pro-
ceeding has been instituted against Long. The executive
committee in excluding him was acting in a proprietary
capacity, just like a restaurant that expels an unruly
customer and forbids him to return. Such an action is not
judicial; rather it is the kind of action that the person
against whom it was taken might seek judicial redress
for. Our jurisdiction is limited to review of judicial orders
and of regulatory orders by administrative agencies.
    Long’s appeal is therefore
                                                 DISMISSED.
No. 05-4429                                              3

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—1-31-07